—Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 13, 1994, which, inter alia, ruled that claimánt was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant was the president and sole shareholder of a corporation which operated a wholesale and retail fish business. After claimant sold the business, the Board disqualified him from receiving unemployment insurance benefits after finding that he voluntarily left his employment without good cause. Claimant asserts, inter alia, that the Board’s decision is error since he sold his business due to medical reasons. Upon review of the record, we find that the Board’s decision is supported by substantial evidence. Claimant initially advised the local unemployment insurance office that he sold his business for financial reasons. Later, at the hearing, claimant stated that he sold it because he did not feel he could continue to work the long hours required to operate the business due to medical problems. Claimant failed, however, to demonstrate that his medical problems rendered him unable to continue the business even if he worked fewer hours and delegated responsibilities to other employees. In view of this, we find no reason to disturb the Board’s decision. We have considered claimant’s remaining contentions and find them to be without merit.
Mikoll, J. P., Crew III, Casey, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.